Title: To Benjamin Franklin from Ferdinand Grand, 20 July 1782
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Monsieur
Passy 20 Juilt 82
Jay lhonneur de joindre icy suivant vos desirs, l’Etat de Situation du Compte de Mr. Morris, dicy à la fin de l’année;
Vous y verrés monsieur, que les Gros payements faits & à faire absorbent les fonds qu’il à en france, & qu’au lieu de pouvoir contracter de nouveaux Engagements, il faut S’occuper des actuellement des moyens de pourvoir aux anciens qui exigeront comme Vous Le Comprendrés aisement d’apres cet Etat, un secour de deux millions pour etre au Large dans tous les Cas; Jay Lhonneur detre plus que personne Monsieur votre tres humble & tres obeisst Servitr
Grand
